Citation Nr: 1810604	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-26 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for a seizure disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  

4.  Entitlement to service connection for erectile dysfunction.  

5.  Entitlement to service connection for chronic laryngitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing has been associated with the claims file.  

The reopened claim of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his May 2017 Travel Board hearing, the Veteran requested to withdraw his pending appeals with respect to the claims of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, and chronic laryngitis. 

2.  Service connection for a seizure disorder was denied in a February 1989 Board decision; the Veteran did not appeal the issue to the Court of Appeals for Veterans Claims.

3.  A February 2005 rating decision declined to reopen the Veteran's claim of entitlement to service connection for a seizure disorder; the Veteran did not appeal the February 2005 rating decision or submit new and material evidence within the one-year appeal period.

4.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a seizure disorder has been received since the February 2005 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the claim of entitlement to service connection for chronic laryngitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The February 1989 Board decision is final.  38 U.S.C.A. § 7104 (West 1988); 38 C.F.R. § 20.1100 (1988), currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).  

5.  The February 2005 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

6.  Evidence received to reopen the claim of entitlement to service connection for a seizure disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

Here, at the Veteran's May 2017 Travel Board hearing, prior to the promulgation of a decision by the Board, he indicated that he wished to withdraw his pending appeals with respect to the claims of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, and chronic laryngitis.  As such, there remain no allegations of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, and chronic laryngitis, and they are dismissed.

II.  New and Material Evidence 

In this decision, the Board grants reopening of the claim for entitlement to service connection for a seizure disorder.  As this represents a complete grant of the benefit sought on appeal with respect to this issue, no discussion of VA's duty to notify and assist is necessary.  The reopened claim of entitlement to service connection for a seizure disorder is addressed in the Remand section below.

The Veteran seeks to reopen a claim of entitlement to service connection for a seizure disorder.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, then the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

Here, a review of the record shows that a claim of entitlement to service connection for a seizure disorder was originally denied by the RO in April 1987.  The Veteran filed a timely notice of disagreement regarding that decision, a statement of the case was issued, and a timely substantive appeal was filed.  The Board then denied entitlement to service connection for a seizure disorder in a February 1989 decision, which is final.  38 U.S.C.A. § 7104 (West 1988); 38 C.F.R. § 20.1100 (1988), currently 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).  The February 1989 Board decision denied the Veteran claim on the basis that, although a seizure disorder was not noted upon the Veteran's induction into active duty service, a seizure disorder clearly and unmistakably existed prior to service, and manifestations of the seizure disorder during service were due to the natural progress of the disability, with no showing of superimposed disease or injury causing an increase in the level of the disorder.  

In May 2004, the Veteran requested that his claim of entitlement to service connection for a seizure disorder be reopened.  However, in a February 2005 rating decision, the RO declined to reopen the Veteran's previously denied claim.  This rating decision was not appealed, and documentation constituting new and material evidence was not received within the one-year appeal period.  Accordingly, the February 2005 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, then the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final decision in February 2005, VA has received additional evidence, including the transcript of the Veteran's May 2017 Travel Board hearing in which he testified that his seizures did not preexist service and were caused by working with fluorescent lights in his capacity as a teletype radio operator.  This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  As the credibility of the Veteran's testimony is presumed, it shows an injury during service.

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a seizure disorder.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is dismissed. 

The claim of entitlement to service connection for erectile dysfunction is dismissed.

The claim of entitlement to service connection for chronic laryngitis is dismissed.  

New and material evidence having been received, the claim of entitlement to service connection for a seizure disorder is reopened.


REMAND

The Veteran seeks entitlement to service connection for a seizure disorder.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

The Veteran maintains that he never experienced a seizure prior to service, and that his seizure disorder first manifested in 1982 as a result of exposure to fluorescent lights in his capacity as a teletype radio operator.  

A review of the Veteran's service treatment records reveals that he was deemed to be qualified for active duty service at the time of his January 1981 Report of Medical Examination at induction into service.  Significantly, the January 1981 Report of Medical Examination indicated that he was neurologically within normal limits.  Additionally, on his January 1981 Report of Medical History, the Veteran indicated that he was in good health, and that he never experienced frequent or severe headaches, dizziness or fainting spells, eye trouble, or periods of unconsciousness.  However, in an August 1982 treatment note, the Veteran sought treatment for dizziness, chills, blurred vision, as well as numbness in his upper extremities, and indicated that he had a history of hyperventilating when he was younger.  These symptoms continued throughout August 1982 and September 1982, and an October 1982 treatment note indicated that the Veteran had multiple headaches of this nature since age five.  In October 1982, the Veteran was air evacuated for a neurological evaluation, at which time he was diagnosed as having probable seizure disorder manifested by syncope.  An April 1985 Medical Board found that the Veteran's poorly-controlled generalized seizure disorder precluded him from deployability status, and that he was unfit for retention on active duty.  He was thus medically discharged from active duty service in July 1985.

A September 1985 VA examination diagnosed the Veteran as having seizure disorder by history, etiology unknown, and advised the Veteran to go to his local VA hospital for further seizure control if he so desired.   

A June 2017 VA headaches examination, conducted in conjunction with a separate claim of entitlement to service connection for headaches, indicated that Veteran had known syncopal seizures with a current diagnosis of epilepsy, unspecified, without mention of intractable epilepsy.  The examiner explained that the Veteran had headache symptoms as part of his epilepsy manifestations (rather than a separate headache diagnosis), and that headaches had not been diagnosed apart from his epilepsy manifestations.  The examiner emphasized that the Veteran had no diagnosis in any available medical record of migraine headaches, and that migraines were considered as part of the diagnostic differential when the seizure disorder first became known during active duty, but were ruled out.

Crucially, as there were no defects, infirmities or disorders noted when the Veteran was examined, accepted, and enrolled for service, the presumption of soundness upon entry into service is applicable here.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the burden of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be." Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, although the Veteran has been provided with two VA examinations relevant to his seizure disorder since his separation from service, there has been no medical opinion addressing whether there is clear and unmistakable evidence of a seizure disorder prior to service; and if a seizure disorder is found to have preexisted service, whether there is also clear and unmistakable evidence that the preexisting disability did not undergo a permanent increase in severity beyond the normal progression of the disease during service.  As such, this claim must be remanded so that such a VA medical opinion can be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion, by a qualified neurologist, addressing the nature and etiology of the Veteran's current seizure disorder.

The examiner is reminded that the Veteran's January1981 Report of Medical Examination at enlistment was silent for any neurological deficits.  His service treatment records showed that he did not report seizure symptoms until August 1982, over a year into his period of active duty service.  The Veteran competently testified that his seizure symptoms were precipitated by exposure to fluorescent lights in his capacity as a teletype radio operator.  He was diagnosed as having seizure disorder and medically discharged from service in July 1985.  

The examiner is first asked whether there is clear and unmistakable evidence of a seizure disorder prior to service.  If so, the examiner is asked to clearly and concisely point to the specific evidence that leads to the undebatable conclusion that there was a preexisting disability.  If a seizure disorder is found to have preexisted service, then the examiner is asked whether there is also clear and unmistakable evidence that the preexisting disability did not undergo a permanent increase in severity beyond the normal progression of the disease (that is, whether there is undebatable evidence that it was not permanently aggravated) during service.  The examiner is again asked to identify such clear and unmistakable evidence.

The examiner is reminded that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.

If the examiner finds no permanent aggravation, then the Veteran is presumed to have entered service in sound condition.  The examiner is then asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that diagnosed seizure disorder is related to any event, injury or symptoms in service.  The examiner is asked to consider statements that his seizures were precipitated by exposure to florescent lights while performing duties as a teletype radio operator, and that the symptoms had been present since service, as credible.

All opinions are to be supported with explanatory rationale citing to evidence in the record and medically accepted knowledge.  If the examiner is unable to provide an opinion without resorting to speculation, then he or she must explain why a definitive opinion cannot be provided.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted and must discuss why additional testing or information would not lead to a conclusive opinion.

2.  Thereafter, readjudicate the issue on appeal, with consideration of all additional evidence of record received since the claim was last adjudicated.  If the benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


